      Case 1:18-cv-00942-JGK-BCM Document 60 Filed 10/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SECURITIES AND EXCHANGE                                                                        10/20/20
COMMISSION,
                                                        18-CV-942 (JGK) (BCM)
               Plaintiff,
       -against-                                        ORDER
NICHOLAS J. GENOVESE, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        Defendants were served with the complaint in this action on April 11, 2018. (Dkt. Nos.
17-19.) The case was then stayed for almost two years while the parallel criminal case proceeded
against Mr. Genovese. (Dkt. Nos. 21, 25.) After the stay was lifted, Genovese requested and
obtained two extensions of his time to answer or otherwise respond to the complaint. (Dkt. Nos.
26, 44.) The second extension, granted on September 22, 2020, gave him a due date of October
9, 2020, and warned him (in bold type) that "a failure to file his answer or other response to
the complaint on or before the extended due date could lead to significant adverse
consequences, including sanctions, the issuance of a certificate of default, and/or a motion
for entry of a default judgment." (Dkt. No. 44.)

       On October 2, 2020, defendant Genovese signed (a) a Notice of Appeal from this Court's
(non-appealable) September 22 Order (Dkt. No. 47), and (b) a Motion to Stay the September 22
Order (Dkt. No. 48), thus confirming that he received the September 22 Order on or before
October 2. However, as of October 19, 2020, no answer or other responsive pleading (on behalf
of any defendant) had reached the courthouse. On that date, the Court denied the stay motion and
gave plaintiff leave to seek certificates of default pursuant to Local Civ. R. 55.1. (Dkt. No. 50.)

        Later that same day, the Pro Se Office received and docketed a letter from defendant
Genovese, dated October 5 but postmarked October 14, 2020, claiming for the first time that he
did not have a copy of the complaint "as the BOP destroyed it along with half my documents in a
punitive search (8-27-20) yet I did request a copy from the Clerk of the SDNY on 9-6-20 and as
of today I still have not received that." (Dkt. No. 51.) The letter goes on to claim that Genovese's
most recent extension request, dated September 8, 2020, was "due to the above facts and covid
19 circumstances." (Id.) In fact, Genovese's September 8 extension request (Dkt. No. 43) said
nothing about the loss or destruction of the complaint and did not mention any "punitive search"
on August 27 or any other date. His previous letter to the Court, dated August 27, 2020 (Dkt. No.
39), was similarly silent on these points.

       The Court's electronic docket does not reflect any request by defendant Genovese for a
copy of the complaint. By letter dated October 5, 2020 (Dkt. No. 46), addressed to the Clerk of
Court and received on October 11, 2020, Genovese requested "a status for THE SECOND
TIME." It is not clear when, if ever, Genovese first made such a request. On October 14, 2020, in
response to his October 5 letter, a copy of the docket sheet was mailed to him.
      Case 1:18-cv-00942-JGK-BCM Document 60 Filed 10/20/20 Page 2 of 2




       Because defendant Genovese is representing himself in this action, the Court is obligated
construe his pleadings and papers, including his forthcoming answer or other response to the
complaint, "liberally." Goldstein v. Solucorp Indus., Ltd., 2015 WL 6143813, at *3 (S.D.N.Y.
Oct. 16, 2015) (quoting Hughes v. Rowe, 449 U.S. 5, 9 (1980)); see also, e.g., United States v.
Clerge, 2012 WL 6043297, at *1 (E.D.N.Y. Dec. 5, 2012) (denying pro se defendant's motion to
dismiss but "liberally constru[ing]" the motion as an answer to the complaint). The Court is not,
however, obligated to wait forever for the opportunity to do so. Consequently, it is hereby
ORDERED that:

       1.     The Clerk of Court is respectfully directed to mail this Order to defendant
              Genovese at his address of record, together with (a) a copy of the complaint (Dkt.
              No. 1); and (b) a copy of the publication "How to File an Answer."

       2.     Defendant Genovese shall file his answer or other response to the complaint no
              later than November 19, 2020. When filing an answer, a defendant must "admit
              or deny" each factual allegation asserted against him. Fed. R. Civ. P. 8(b)(1)(B).
              "A denial must fairly respond to the substance of the allegation." Fed. R. Civ. P.
              8(b)(2). A defendant who does not have sufficient knowledge or information to
              admit or deny a factual allegation may so state. Fed. R. Civ. P. 8(b)(5). Defendant
              Genovese is advised, however, that being "unable to obtain proper Discovery in
              whole from Plaintiff" (Dkt. No. 51) is not an acceptable reason to deny a factual
              allegation as to a matter within his personal knowledge, or as to which he
              otherwise has sufficient knowledge or information to admit or deny the allegation.

       Mr. Genovese is warned that a failure to file his answer or other response to the
complaint on or before November 19, 2020 could lead to significant adverse consequences,
including sanctions, the issuance of a certificate of default, and/or a motion for entry of a
default judgment.

Dated: New York, New York
       October 20, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                               2
